By the Court,

Sutherland, J.
Where an action is brought upon a judgment pending a writ of error, it is entirely in the discretion of the court to say whether the proceedings shall or shall not be stayed until the determination of the writ of error. It is usual to stay the proceedings, unless the court see clearly that the writ of error is brought in bad faith, or for the mere purpose of delay. 1 Archb. Pr. 220, 1, and cases there cited. The stipulation given at the circuit in this case, if valid and binding upon the parties in interest, is equivalent to a release of the error which the plaintiffs in error rely upon to reverse the judgment; and this court having refused to set aside that stipulation upon a motion made expressly for that purpose, have affirmed its validity. Although this decision does not preclude the parties from raising that or any other objection which appears on the face of the record, yet I think we are bound, under the circumstances of the case, to say that the writ of error is not brought in good faith, but that the oh* ject is delay, and on that ground this motion is denied, with costs.